As filed with the Securities and Exchange Commission on May 16, 2011 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORMS-8 REGISTRATION STATEMENT Under The Securities Act of 1933 RESOURCE AMERICA, INC. (Exact Name of Registrant as Specified in Its Charter) Delaware (State or Other Jurisdiction of Incorporation or Organization) 72-0654145 (I.R.S. Employer Identification No.) Navy Yard Corporate Center One Crescent Drive, Suite 203 Philadelphia PA 19112 (Address of Principal Executive Offices Including Zip Code) RESOURCE AMERICA, INC. AMENDED AND RESTATED 2 (Full Title of the Plan) Michael S. Yecies, Esquire Resource America, Inc. One Crescent Drive, Suite 203 Philadelphia PA 19112 (215) 546-5005 (Name, Address and Telephone Number of Agent For Service) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer þ Non-accelerated filer ¨ Smaller Reporting Company ¨ (Do not check if a smaller reporting company) CALCULATION OF REGISTRATION FEE Title of Securities to be Registered Amount to be Registered (1) Proposed Maximum Offering Price Per Share (2) Proposed Maximum Aggregate Offering Price (2) Amount of Registration Fee Common Stock, par value $0.01 per share (3) In addition, pursuant to Rule 416(a) under the Securities Act of 1933, as amended, this registration statement also shall be deemed to cover an indeterminate number of additional shares of common stock issuable in the event the number of outstanding shares of common stock of the registrant is increased by split, reclassification, dividend or the like. Estimated solely for calculating the amount of the registration fee, pursuant to paragraphs (c) and (h) of Rule 457 of the General Rules and Regulations under the Securities Act, on the basis of the average of the high and low sale prices of such securities on the NASDAQ Global Select Market on May 11, 2011, within five business days prior to filing. Represents the number of common shares with respect to which stock units, options, or restricted shares may be granted under the Plan. PART II INFORMATION REQUIRED IN THE REGISTRATION STATEMENT Item3. Incorporation of Documents by Reference. This Registration Statement is being filed to register an additional 800,000 shares of common stock of Resource America, Inc. (the “Registrant”) that may be issued under the Resource America, Inc. Amended and Restated 2005 Omnibus Equity Compensation Plan. Pursuant to General Instruction E of Form S-8, the Registrant hereby incorporates by reference the contents of the Registrant’s Registration Statements on Form S-8 (Nos. 333-126344 and 333-163729) as previously filed with the Securities and Exchange Commission on July 1, 2005 and December 15, 2009, respectively. Item8. Exhibits. The Exhibit Index immediately preceding the exhibits is incorporated herein by reference. 2 SIGNATURES Pursuant to the requirements of the Securities Act, the Registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Form S-8 and has duly caused this Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the city of Philadelphia, Commonwealth of Pennsylvania, on this 16th day of May, 2011. RESOURCE AMERICA, INC. By: /s/ Michael S. Yecies Michael S. Yecies Chief Legal Officer and Senior Vice President KNOWN ALL PERSONS BY THESE PRESENTS, that the persons whose signatures appear below, constitute and appoint Edward E. Cohen, Jonathan Z. Cohen and Michael S. Yecies, and each of them, as their true and lawful attorneys-in-fact and agents, with full power of substitution and resubstitution, for them and in their names, places and steads, in any and all capacities, to sign any and all amendments (including post-effective amendments) to this registration statement, and any subsequent registration statement filed pursuant to Rule462(b) under the Securities Act of 1933, as amended, and to file the same, with all exhibits thereto, and the other documents in connection therewith, with the Securities and Exchange Commission, granting unto said attorneys-in-fact and agents, and each of them, full power and authority to do and perform each and every act and thing requisite and necessary to be done in connection therewith, as fully to all intents and purposes as they might or could do in person, hereby ratifying and conforming all that said attorneys-in-fact and agents, or any of them, or their or his or her substitute or substitutes, may lawfully do or cause to be done by virtue hereof. Pursuant to the requirements of the Securities Act of 1933, this registration statement has been signed by the following persons in the capacities indicated below on May 16, 2011. /s/ EDWARD E. COHEN Chairman of the Board EDWARD E. COHEN /s/ JONATHAN Z. COHEN Director, President and Chief Executive Officer JONATHAN Z. COHEN (principal executive officer) /s/ THOMAS C. ELLIOTT Chief Financial Officer and Senior Vice President THOMAS C. ELLIOTT (principal financial officer) /s/ ARTHUR J. MILLER Chief Accounting Officer and Vice President ARTHUR J. MILLER (principal accounting officer) /s/ MICHAEL J. BRADLEY Director MICHAEL J. BRADLEY /s/ CARLOS C. CAMPBELL Director CARLOS C. CAMPBELL /s/ KENNETH A. KIND Director KENNETH A. KIND /s/ HERSH KOZLOV Director HERSH KOZLOV /s/ ANDREW M. LUBIN Director ANDREW M. LUBIN /s/ JOHN S. WHITE Director JOHN S. WHITE 3 EXHIBIT INDEX Item 8.Exhibits. Exhibit Number Description Resource America, Inc. Amended and Restated 2005 Omnibus Equity Compensation Plan, amended and restated as of March 10, 2011.Incorporated by reference to Exhibit A to the Registrant’s Proxy Statement for its Annual Meeting of Stockholders held March 10, 2011, filed on January 28, 2011. Opinion of Counsel Consent of Independent Registered Public Accounting Firm Consent of Counsel (included in Exhibit 5.1) Power of Attorney (included on signature page) 4
